IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-1631-09




WILLIAM MARK GIBSON Appellant

v.

THE STATE OF TEXAS



ON REHEARING OF APPELLANT’S 
                                 PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS
McLENNAN COUNTY



                      Per curiam.

O P I N I O N 


           Appellant was convicted of capital murder and punishment was assessed at
confinement for life.   The Court of Appeals affirmed the conviction. Gibson v. State, No.
01-08-00275-CR (Tex. App. — Houston [1st], delivered July 30, 2009).  Appellant’s
petition for discretionary review was dismissed as untimely filed on May 26, 2010. 
Appellant has filed a motion for rehearing requesting reinstatement of his petition so that
it will be considered by this Court.  Appellant’s motion for rehearing is granted.  His
petition filed on March 17, 2010, is reinstated as of June 30,  2010, and will be considered
in accord with Tex.R.App.P. 68.  The copies must be filed in THIS Court by July 7, 2010.
 
Delivered June 30, 2010
Do not publish